Response to Arguments
Applicant’s arguments filed 19 July 2022 stating “The non-oxide ceramic of Carpenter teaches opposite the claimed elements additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga, Ca and combinations thereof and teaches away from the claimed subject matter” have been fully considered. The Office respectfully notes that the corresponding prior art rejection relies on the oxide coating layer(s) of Carpenter, not the non-oxide coating layer(s) of Carpenter. The Office respectfully disagrees that Carpenter’s additional disclosure of non-oxide coating layer(s) necessarily teaches away from the obviousness of using the oxide coating layer(s) thereof. Indeed, Carpenter’s use of oxide coating layers cannot be disparaging of their use.
Applicant’s arguments filed 19 July 2022 stating “A brief consideration of Rajala will reveal that there is nothing that could remotely be considered to be a solution for poor thermal conductivity of the matrix of a high temperature material system for aerospace propulsion equipment” have been fully considered. The Office respectfully notes Applicant’s disclosure does not provide any indication as to the function and/or purpose of the claimed coating and/or benefit of the specific coating materials, so it is unclear what particular problem Applicant considers Rajala as failing to address and/or how the claimed coating and/or specific coating materials specifically relate(s) to a “solution for poor thermal conductivity of the matrix of a high temperature material system for aerospace propulsion equipment”. Furthermore, if Applicant’s instant arguments are intended to mean that Rajala is not a solution to the totality of Applicant’s invention, the Office respectfully notes that Rajala is not relied upon for such - rather, Rajala is merely relied upon for establishing the equivalence of gallium oxide and tantalum oxide as a coating material.
Applicant’s arguments filed 19 July stating “Yamaguchi fails to teach or suggest the claimed elements of said boron nitride nanotubes are one of chemically modified and physically modified with additional layers, wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga, Ca and combinations thereof” have been fully considered. The Office respectfully notes that Yamaguchi is not relied upon for such limitations.
The remaining arguments filed 19 July 2022 are restatements of previous arguments, which have been previously addressed.

The claims filed 19 July 2022 do not include any amendments relative to the previous submission and the arguments are not found to be persuasive. Accordingly, the previous rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached M-F: 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745